Title: To Benjamin Franklin from Hilliard d’Auberteuil, 9 June 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


MonsieurParis ce 9 Juin 1782.
Vous avez bien raison, Mais sur dix noms Anglais nos imprimeurs font neuf fautes, cela engage à éviter de les répéter; d’ailleurs l’usage a établi ces traductions de noms à tel point dans ce pays ci, que je m’apercois à peine moi même de leur irregularité; tout le monde dit ici le nouveau Jersey et jamais New Jersey &ca. J’ai à ce sujet des altercations journalieres avec l’ingenieur geographe qui dirige la gravure de mes cartes, Il traduit la moitié des noms, & me cite toujours l’autorité de ses predecesseurs et de ses confreres, en sorte que le lecteur cherchant sur les cartes telle ville qu’il aura remarquée dans le livre, aura quelques fois de la peine à la trouver. Je tacherai pourtant d’éviter cet inconvenient autant qu’il dépendra de moi.
Je suis infiniment reconnaissant de votre attention et j’ai profité de votre avis relativement au gué de Chadd &ca.
Je suis avec la plus respectueuse consideration, Monsieur de votre Excellence Le très humble & très obéissant serviteur
Hilliard D’auberteuil
